


109 HR 5844 IH: To prohibit the importation for sale of foreign-made

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5844
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Strickland
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the importation for sale of foreign-made
		  flags of the United States of America.
	
	
		1.Short titleThis Act may be cited as the Genuine
			 American Flag Act.
		2.Importation for
			 sale of foreign-made American flags prohibitedBeginning 6 months after the date of the
			 enactment of this Act, no flag of the United States of America (regardless of
			 size and whether or not in compliance with the standard proportions prescribed
			 by Executive order) that is the product or manufacture of any foreign country
			 or instrumentality may be imported for sale into the United States.
		
